Exhibit 10.1

 

Execution Copy

 


NOTE PURCHASE AGREEMENT


 

This NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of December 28, 2005,
by and among APPLIED DIGITAL SOLUTIONS, INC., a Missouri corporation (the
“Company”), and each of the entities whose names appear on the signature
pages hereof.  Such entities are each referred to herein as an “Investor” and,
collectively, as the “Investors”.

 

A.                                   The Company wishes to sell to each
Investor, and each Investor wishes to purchase, on the terms and subject to the
conditions set forth in this Agreement, a Senior Secured Note of the Company in
the form attached hereto as Exhibit A (a “Note” and, collectively with the other
Senior Secured Notes sold hereunder, the “Notes”).

 

B.                                     The Company’s obligations under the
Notes, including, without limitation, its obligation to make payments of
principal thereof and interest thereon, shall be secured by certain assets and
properties of the Company pursuant to a security agreement in the form attached
hereto as Exhibit B (the “Security Agreement”), and a pledge agreement in the
form attached hereto as Exhibit C (the “Pledge Agreement”, collectively with the
Security Agreement, the “Security Documents”).

 

C.                                     The sale of the Notes by the Company to
the Investors will be effected in reliance upon the exemption from securities
registration afforded by the provisions of Regulation D (“Regulation D”) under
the Securities Act (as defined below).

 

In consideration of the mutual promises made herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and each Investor hereby agree as follows:

 

1.                                       PURCHASE AND SALE OF NOTES.

 

1.1                                 Closing.  Upon the terms and subject to the
satisfaction or waiver of the conditions set forth herein, the Company agrees to
sell and each Investor agrees to purchase a Note with a principal amount equal
to the amount set forth below such Investor’s name on the signature
pages hereof.  The date on which the closing of such purchase and sale occurs
(the “Closing”) is hereinafter referred to as the “Closing Date”. The Closing
will be deemed to occur when (A) this Agreement and the other Transaction
Documents (as defined below) have been executed and delivered by the Company and
each Investor, (B) each of the conditions to the Closing described in this
Agreement has been satisfied or waived as specified therein and (C) full payment
of each Investor’s Purchase Price (as defined below) payable with respect to the
Note being purchased by such Investor at the Closing has been made by wire
transfer of immediately available funds against physical delivery by the Company
of a duly executed Note.

 

--------------------------------------------------------------------------------


 

1.2                                 Certain Definitions.  When used herein, the
following terms shall have the respective meanings indicated:

 

“Affiliate” means, as to any Person (the “subject Person”), any other Person
(a) that directly or indirectly through one or more intermediaries controls or
is controlled by, or is under direct or indirect common control with, the
subject Person, (b) that directly or indirectly beneficially owns or holds ten
percent (10%) or more of any class of voting equity of the subject Person, or
(c) ten percent (10%) or more of the voting equity of which is directly or
indirectly beneficially owned or held by the subject Person. For the purposes of
this definition, “control” when used with respect to any Person means the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting equity, through representation on such
Person’s board of directors or other management committee or group, by contract
or otherwise.

 

“Agreement” has the meaning specified in the preamble to this Agreement.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the New York Stock Exchange is closed or on which banks are authorized by law to
close in New York, New York.

 

“Closing” has the meaning given to it in Section 1.1 of this Agreement.

 

“Closing Date” has the meaning given to it in Section 1.1 of this Agreement.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock, par value $.01 per share, of the Company.

 

“Debt” means, as to the Company and any Subsidiary at any time: (a) all
indebtedness, liabilities and obligations of the Company or any such Subsidiary
for borrowed money; (b) all indebtedness, liabilities and obligations of the
Company or any such Subsidiary to pay the deferred purchase price of Property or
services, except (i) trade accounts payable of such Person arising in the
ordinary course of business that are not past due by more than 180 days or the
payables outstanding as of the date hereof and set forth on
Schedule 1.2(i) hereto, and (ii) the obligations of Government
Telecommunications, Inc. arising in the ordinary course of business that are set
forth on Schedule 1.2(ii) hereto; provided that the payment and/or performance
of all such obligations described in foregoing clauses (i) and (ii) shall be
made and performed at such time and in such manner that is consistent with past
practice; (c) all capital lease obligations of the Company or any such
Subsidiary; (d) all indebtedness, liabilities and obligations of others
guaranteed by the Company or any such Subsidiary; (e) all indebtedness,
liabilities and obligations secured by a Lien existing on Property owned by the
Company or any such

 

2

--------------------------------------------------------------------------------


 

Subsidiary, whether or not the indebtedness, liabilities or obligations secured
thereby have been assumed by such Person or are non-recourse to such Person;
(f) all reimbursement obligations of the Company or any such Subsidiary (whether
contingent or otherwise) in respect of letters of credit, bankers’ acceptances,
surety or other bonds and similar instruments; and (g) all indebtedness,
liabilities and obligations of such Person to redeem or retire shares of capital
stock of the Company or any such Subsidiary.

 

“Disclosure Documents” means all SEC Documents filed with the Commission at
least five (5) Business Days prior to the Execution Date via EDGAR in accordance
with the requirements of Regulation S-T under the Exchange Act.

 

“Environmental Law” means any federal, state, provincial, local or foreign law,
statute, code or ordinance, principle of common law, rule or regulation, as well
as any permit, order, decree, judgment or injunction issued, promulgated,
approved or entered thereunder, relating to pollution or the protection, cleanup
or restoration of the environment or natural resources, or to the public health
or safety, or otherwise governing the generation, use, handling, collection,
treatment, storage, transportation, recovery, recycling, discharge or disposal
of hazardous materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended (or any
successor act), and the rules and regulations thereunder (or respective
successors thereto).

 

“Execution Date” means the date of this Agreement.

 

“Existing Notes” has the meaning specified in Section 4.3 of this Agreement.

 

“GAAP” means United States generally accepted accounting principles, applied on
a consistent basis, as set forth in (i) opinions of the Accounting Principles
Board of the American Institute of Certified Public Accountants, (ii) statements
of the Financial Accounting Standards Board and (iii) interpretations of the
Commission and the Staff of the Commission.  Accounting principles are applied
on a “consistent basis” when the accounting principles applied in a current
period are comparable in all material respects to those accounting principles
applied in a preceding period, except to the extent that new accounting
standards have been adopted by such organizations applicable as of the current
period.

 

“Governmental Authority” means any nation or government, any state, provincial
or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including without limitation any stock exchange, securities
market or self-regulatory organization.

 

3

--------------------------------------------------------------------------------


 

“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, license or other directive
or requirement of any federal, state, county, municipal, parish, provincial or
other Governmental Authority or any department, commission, board, court, agency
or any other instrumentality of any of them.

 

“Intellectual Property” means any U.S. or foreign patents, patent rights, patent
applications, trademarks, trade names, service marks, brand names, logos and
other trade designations (including unregistered names and marks), trademark and
service mark registrations and applications, copyrights and copyright
registrations and applications, inventions, invention disclosures, protected
formulae, formulations, processes, methods, trade secrets, computer software,
computer programs and source codes, manufacturing research and similar technical
information, engineering know-how, customer and supplier information, assembly
and test data drawings or royalty rights.

 

“Investment Company Act” has the meaning specified in Section 3.22 of this
Agreement.

 

“Investor” and “Investors” have the respective meanings specified in the
preamble to this Agreement.

 

“Issue Date” means the first date on which the Notes are issued pursuant to this
Agreement.

 

“Key Employee” means, with respect to the Company, its president, any vice
president of the Company in charge of a principal business unit, division or
function (such as sales, administration or finance), any other officer who
performs a policy making function or any other person who performs similar
policy making functions for the Company.  Executive officers of Subsidiaries may
be deemed Key Employees if they perform such policy making functions for the
Company.

 

“Lien” means, with respect to any Property, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, security interest, tax lien, financing
statement, pledge, charge, or other lien, charge, easement, encumbrance,
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever on or with respect to such Property (including,
without limitation, any conditional sale or other title retention agreement
having substantially the same economic effect as any of the foregoing).

 

“Mandatory Redemption Event” has the meaning set forth in the Notes.

 

“Material Adverse Effect” means an effect that is material and adverse to
(i) the consolidated business, operations, properties, financial condition or
results of operations of the Company and its Pledged Subsidiaries taken as a
whole, (ii) the transactions contemplated by this Agreement or the other
Transaction Documents, or (iii) the ability of the Company to perform its
obligations (or the ability of an Investor to enforce any such obligations)
under this Agreement or the other Transaction Documents.

 

4

--------------------------------------------------------------------------------


 

“Material Contracts” means, as to the Company, any agreement required pursuant
to Item 601 of Regulation S-B or Item 601 of Regulation S-K, as applicable,
promulgated under the Securities Act to be filed as an exhibit to any report,
schedule, registration statement or definitive proxy statement filed or required
to be filed by the Company with the Commission under the Exchange Act or any
rule or regulation promulgated thereunder, and any and all amendments,
modifications, supplements, renewals or restatements thereof.

 

“NASD” means the National Association of Securities Dealers, Inc.

 

“Non-Material Subsidiaries” means any Person (other than a Pledged Subsidiary)
in which the Company owns at least a majority of the outstanding shares of stock
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors (or Persons performing similar
functions) of such Person (regardless of whether or not at the time, in the case
of a corporation, stock of any other class or classes of such corporation shall
have or might have voting power by reason of the happening of any contingency).

 

“Note” and “Notes” have the respective meanings specified in the preamble to
this Agreement.

 

“Obligations” means any and all indebtedness, liabilities and obligations of the
Company or any of its Subsidiaries to the Investor evidenced by and/or arising
pursuant to this Agreement or any other Transaction Documents, now existing or
hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several or joint and several,
including, without limitation, the obligations of the Company to repay principal
of the Notes (and any premium thereon, if applicable), to pay interest on the
Notes (including, without limitation, interest accruing after any bankruptcy,
insolvency, reorganization or other similar filing) and to pay all indemnities,
costs and expenses (including attorneys’ fees) provided for in this Agreement or
any other Transaction Documents.

 

“Pension Plan” means an employee benefit plan (as defined in ERISA) maintained
by the Company for employees of the Company or any of its Affiliates.

 

“Permitted Debt” means the following:

 

(a)                                  the Notes;

 

(b)                                 Debt outstanding on the Execution Date and
disclosed on Schedule 3.5 hereto and any Debt incurred to replace any such
outstanding Debt, as long as such replacement Debt is on terms not materially
less favorable to the Company than the terms of such outstanding Debt, has no
greater priority in payment or liquidation than such outstanding Debt, and
matures at least ninety-one (91) days following the Maturity Date (as defined in
the Notes);

 

(c)                                  Debt consisting of capitalized lease
obligations and purchase money indebtedness incurred in connection with
acquisition of capital assets and obligations

 

5

--------------------------------------------------------------------------------


 

under sale-leaseback or similar arrangements provided in each case that such
obligations are not secured by Liens on any assets of the Company or any of its
Subsidiaries other than the assets so leased; and

 

(d)                                 Subordinated Debt incurred by the Company
that, individually or in the aggregate, does not exceed $2 million in principal
or face amount.

 

“Permitted Liens” means the following:

 

(a)                                  Liens securing the Notes;

 

(b)                                 Liens in existence on the Execution Date and
disclosed on Schedule 3.5 hereto;

 

(c)                                  encumbrances consisting of easements,
rights-of-way, zoning restrictions or other restrictions on the use of real
Property or imperfections to title that do not (individually or in the
aggregate) materially impair the ability of the Company or any of its
Subsidiaries to use such Property in its businesses, and none of which is
violated in any material respect by existing or proposed structures or land use;

 

(d)                                 Liens for taxes, assessments or other
governmental charges that are not delinquent or which are being contested in
good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject to such Liens, and for
which adequate reserves (as determined in accordance with GAAP) have been
established;

 

(e)                                  Liens of mechanics, materialmen,
warehousemen, carriers, landlords or other similar statutory Liens securing
obligations that are not yet due and are incurred in the ordinary course of
business or which are being contested in good faith by appropriate proceedings,
which proceedings have the effect of preventing the forfeiture or sale of the
Property subject to such Liens, for which adequate reserves (as determined in
accordance with GAAP) have been established;

 

(f)                                    any interest or title of a lessor under
any capitalized lease obligation, provided that such Liens do not extend to any
property or assets which is not leased property subject to such capitalized
lease obligation;

 

(g)                                 purchase money Liens to finance property or
assets of the Company or any Subsidiary of the Company acquired in the ordinary
course of business; provided, however, that (A) the related purchase money Debt
shall not exceed the cost of such property or assets (including the cost of
design, development, improvement, production, acquisition, construction,
installation and integration) and shall not be secured by any property or assets
of the Company or any Subsidiary of the Company other than the property and
assets so acquired or constructed (and any improvements) and (B) the Liens
securing such purchase money Debt shall be created within ten (10) days of such
acquisition, construction or improvement; and

 

6

--------------------------------------------------------------------------------


 

(h)                                 mortgages on real Property in existence on
the Execution Date and disclosed on Schedule 3.19 hereto, and any replacements
thereof, securing amounts not greater than the amounts secured thereby on the
Execution Date.

 

“Person” means any individual, corporation, trust, association, company,
partnership, joint venture, limited liability company, joint stock company,
Governmental Authority or other entity.

 

“Pledge Agreement” has the meaning specified in the preamble to this Agreement.

 

“Pledged Subsidiaries” means Digital Angel Corporation, VeriChip Corporation,
InfoTech USA, Inc. and the Subsidiaries.

 

“Principal Market” means the principal exchange or market on which the Common
Stock is listed or traded.

 

“Property” means property and/or assets of all kinds, whether real, personal or
mixed, tangible or intangible (including, without limitation, all rights
relating thereto).

 

“Pro Rata Share” means, with respect to an Investor, the ratio determined by
dividing (i) the principal amount of the Note or Notes purchased hereunder by
such Investor by (ii) the aggregate principal amount of the Notes purchased
hereunder by all of the Investors.

 

“Purchase Price” means, with respect to a Note, (A) the original principal
amount of such Note times (B) 0.99.

 

“Regulation D” has the meaning specified in the preamble to this Agreement.

 

“Restricted Payment” means: (a) any dividend or other distribution (whether in
cash, Property or obligations), direct or indirect, on account of (or the
setting apart of money for a sinking or other analogous fund for) any shares of
any class of capital stock of the Company or any of its Subsidiaries now or
hereafter outstanding, except a dividend payable solely in shares of that class
of stock to all of the holders of that class; (b) any redemption, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of the
Company or any of its Subsidiaries now or hereafter outstanding; (c) any payment
of principal of, premium, if any, or interest on, or any redemption, conversion,
exchange, purchase, retirement, sinking fund or defeasance of, any Debt (whether
upon acceleration of such Debt or otherwise); and (d) any loan, advance or
payment to any officer or director of the Company or any of the Subsidiaries,
exclusive of compensation and reimbursements paid to officers or directors that
are approved by the Compensation Committee of the Board of Directors. 
Notwithstanding the foregoing, the term “Restricted Payment” shall not include
(x) the adjustment to the exercise or conversion price of any of the Company’s
options, warrants or other convertible securities or (y) (1)

 

7

--------------------------------------------------------------------------------


 

the issuance of securities upon exercise or conversion of the Company’s options,
warrants or other convertible securities outstanding as of the date hereof or
(2) the grant of additional options or warrants or the issuance of additional
securities (and the redemption of unvested restricted stock for an amount equal
to the purchase price thereof), in  case of the foregoing clauses (y)(1) or
(y)(2) under any Company stock option or restricted stock plan approved by the
independent members of the Board of Directors or by a committee of the Board of
Directors consisting only of independent members of the Board of Directors,
shall not be deemed to be a Restricted Payment.

 

“Rule 144” means Rule 144 under the Securities Act or any successor provision.

 

“Satellite” has the meaning specified in Section 3.10 of this Agreement.

 

“SEC Documents” has the meaning specified in Section 3.4 hereof.

 

“Securities Act” means the Securities Act of 1933, as amended (or any successor
act), and the rules and regulations thereunder (or respective successors
thereto).

 

“Security Agreement” has the meaning specified in the preamble to this
Agreement.

 

“Security Documents” has the meaning specified in the preamble to this
Agreement.

 

“Subordinated Debt” means Debt of the Company which is wholly unsecured (other
than Permitted Liens) and subordinated, as to payment and liquidation, to the
payment in full of the Notes, provided that with respect to Debt incurred in
connection with a lending transaction (whether as primary obligor or guarantor),
such Debt shall also be contractually subordinated, as to payment and
liquidation, to the payment in full of the Notes and shall mature at least
ninety-one (91) days following the Maturity Date (as defined in the Note).

 

“Subsidiary” means all or any of the following subsidiaries of the Company: 
Computer Equity Corporation, Government Telecommunications, Inc., Pacific
Decision Sciences Corporation, Perimeter Acquisition Corp., and Thermo Life
Energy Corp.

 

“Termination Date” means the first date on which there are no Notes outstanding
or any Obligations owed thereunder.

 

“Trading Day” means any day on which the Common Stock is purchased and sold on
the Principal Market.

 

“Transaction Documents” means (i) this Agreement, (ii) the Notes, (iii) the
Security Documents and (iv) all other agreements, documents and other
instruments executed and delivered by or on behalf of the Company or any of its
Subsidiaries in connection with the transactions contemplated by this Agreement.

 

8

--------------------------------------------------------------------------------


 

“VeriChip Event” means either of the following:  (i) the sale by VeriChip
Corporation or any successor entity of any shares of its common stock (the
“VeriChip Common Stock”) in any transactions constituting a public offering, or
(ii) the VeriChip Common Stock otherwise becomes registered pursuant to
Section 12 of the Exchange Act.

 

1.3                                 Other Definitional Provisions.  All
definitions contained in this Agreement are equally applicable to the singular
and plural forms of the terms defined.  The words “hereof”, “herein” and
“hereunder” and words of similar import referring to this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.

 

2.                                       REPRESENTATIONS AND WARRANTIES OF EACH
INVESTOR.

 

Each Investor (with respect to itself only) hereby represents and warrants to
the Company and agrees with the Company that, as of the Execution Date:

 

2.1                                 Authorization; Enforceability.  Such
Investor is duly and validly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization as set
forth below such Investor’s name on the signature page hereof with the requisite
corporate power and authority to purchase the Note to be purchased by it
hereunder and to execute and deliver this Agreement and the other Transaction
Documents to which it is a party.  This Agreement constitutes, and upon the
execution and delivery thereof, each other Transaction Document to which such
Investor is a party will constitute, such Investor’s valid and legally binding
obligation, enforceable in accordance with its terms, subject to (i) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or other
similar laws of general application relating to or affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity.

 

2.2                                 Investor Status and Intent.  Such Investor
(i) is an “accredited investor” as that term is defined in Rule 501 of
Regulation D and (ii) is acquiring the Notes solely for its own account and not
with a present view to the public resale or distribution of all or any part
thereof, except pursuant to sales that are registered under, or exempt from the
registration requirements of, the Securities Act; provided, however, that in
making such representation, such Investor does not agree to hold the Notes for
any minimum or specific term and reserves the right to sell, transfer or
otherwise dispose of the Notes at any time in accordance with the provisions of
this Agreement and with Federal and state securities laws applicable to such
sale, transfer or disposition. Such Investor can bear the economic risk of a
total loss of its investment in the Notes and has such knowledge and experience
in business and financial matters so as to enable it to understand the risks of
and form an investment decision with respect to its investment in the Notes.

 

2.3                                 Information.  The Company has, prior to the
Execution Date, provided such Investor with information regarding the business,
operations and financial condition of the Company and has, prior to the
Execution Date, granted to such Investor the opportunity to ask questions of and
receive answers from representatives of the Company, its officers, directors,
employees and agents concerning the Company and materials relating to the terms
and conditions of the purchase and sale of the Notes hereunder, in order for
such Investor to make an informed decision with respect to its investment in the
Notes. Neither such information nor any other investigation conducted by such

 

9

--------------------------------------------------------------------------------


 

Investor or any of its representatives shall modify, amend or otherwise affect
such Investor’s right to rely on the Company’s representations and warranties
contained in this Agreement.

 

2.4                                 Limitations on Disposition.  Such Investor
acknowledges that the Notes have not been and are not being registered under the
Securities Act and may not be transferred or resold without registration under
the Securities Act or unless pursuant to an exemption therefrom. Such Investor
agrees that neither it nor any Person acting on its behalf or at its direction
will engage in any transactions in securities of the Company prior to the time
that the transactions contemplated by this Agreement are publicly disclosed.

 

2.5                                 Legend.  Such Investor understands that the
Notes may bear at issuance a restrictive legend in substantially the following
form:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or the securities
laws of any state, and may not be offered for sale or sold unless a registration
statement under the Securities Act and applicable state securities laws shall
have become effective with regard thereto, or an exemption from registration
under the Securities Act and applicable state securities laws is available in
connection with such offer or sale.  This Note does not require physical
surrender hereof in order to effect a partial payment or redemption hereof. 
Accordingly, the outstanding principal amount of this note may be less than the
principal amount shown below.  Notwithstanding the foregoing but subject to
compliance with the requirements of the Securities Act and applicable state
securities laws, these securities (i) may be pledged or hypothecated in
connection with a bona fide margin account or other loan secured by such
securities and (ii) may be transferred or assigned to an affiliate of the holder
hereof.”

 

Notwithstanding the foregoing, it is agreed that, as long as such Notes (A) have
been sold or transferred pursuant to an effective registration statement,
(B) have been sold pursuant to Rule 144, subject to receipt by the Company of
customary documentation reasonably acceptable to the Company in connection
therewith, or (C) are eligible for resale under Rule 144(k) or any successor
provision, such Notes shall be issued without any legend or other restrictive
language and, with respect to Notes upon which such legend is stamped, the
Company shall issue new certificates without such legend to the holder upon
request.

 

2.6                                 Reliance on Exemptions.  Such Investor
understands that the Notes are being offered and sold to it in reliance upon
specific exemptions from the registration requirements of United States federal
and state securities laws and that the Company is relying upon the truth and
accuracy of the representations and warranties of such Investor set forth in
this Section 2 in order to determine the availability of such exemptions and the
eligibility of such Investor to acquire the Notes.

 

2.7                                 Fees.  Such Investor is not obligated to pay
any commissions, compensation or other fee, cost or related expenditure to any
underwriter, broker, agent or other representative in connection with the
transactions contemplated hereby, other than legal fees to its counsel. Such

 

10

--------------------------------------------------------------------------------


 

Investor will indemnify and hold harmless the Company from and against any claim
by any Person alleging that, as a result of any agreement or arrangement between
such Person and such Investor, the Company is obligated to pay any such
commissions, compensations, fee, cost or related expenditure in connection with
the transactions completed hereby.

 

3.                                       REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.  The Company hereby represents and warrants to each Investor as of the
Execution Date (except that, to the extent that any representation or warranty
relates to a particular date, the Company hereby makes such representation or
warranty as of that particular date), and agrees with such Investor, as follows:

 

3.1                                 Organization, Good Standing and
Qualification; Non-Material Subsidiaries.  Each of the Company and the Pledged
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or organization and has all
requisite power and authority to carry on its business as now conducted.  Each
of the Company and the Pledged Subsidiaries is duly qualified to transact
business and is in good standing in each jurisdiction in which it conducts
business except where the failure so to qualify has not had or would not
reasonably be expected to have a Material Adverse Effect.  None of the
Non-Material Subsidiaries has any material business operations, and the
aggregate fair market value of all of the assets of the Non-Material
Subsidiaries does not exceed $50,000.

 

3.2                                 Authorization; Consents.  The Company has
the requisite corporate power and authority to enter into and perform its
obligations under the Transaction Documents, and to issue and sell the Notes to
the Investors in accordance with the terms hereof. All corporate action on the
part of the Company by its officers, directors and shareholders necessary for
the authorization, execution and delivery of, and the performance by the Company
of its obligations under, the Transaction Documents to which it is a party has
been taken, and no further consent or authorization of the Company or the Board
of Directors, shareholders, any Governmental Authority or organization or any
other person or entity is required.

 

3.3                                 Enforcement.  The Company has duly executed
and delivered this Agreement and, at or prior to the Closing, shall have duly
executed and delivered the other Transaction Documents to which it is a party. 
This Agreement constitutes and, following the execution and delivery thereof by
the Company, each other Transaction Document will constitute, the valid and
legally binding obligations of the Company, enforceable against it in accordance
with its terms, subject to (i) applicable bankruptcy, insolvency, fraudulent
transfer, moratorium, reorganization or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity.

 

3.4                                 Disclosure Documents; Agreements; Financial
Statements; Other Information.  The Company has filed with the Commission all
reports, schedules, registration statements and definitive proxy statements that
the Company was required to file with the Commission on or after December 31,
2004 (collectively, the “SEC Documents”).  The Company is not aware of any event
occurring or expected to occur on or prior to the Closing Date (other than the
transactions effected hereby) that would require the filing of, or with respect
to which the Company intends to file, a Form 8-K after the Closing. Each SEC
Document, as of the date of the filing thereof with the Commission (or if
amended or superseded by a filing prior to the Execution Date, then on the date
of such amending or superseding filing), complied in all material respects with
the requirements of

 

11

--------------------------------------------------------------------------------


 

the Securities Act or Exchange Act, as applicable, and the rules and regulations
promulgated thereunder and, as of the date of such filing (or if amended or
superseded by a filing prior to the Execution Date, then on the date of such
filing), such SEC Document (including all exhibits and schedules thereto and
documents incorporated by reference therein) did not contain an untrue statement
of material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.  All documents that are required to be
filed as exhibits to the SEC Documents have been filed as required.  The Company
has no liabilities, contingent or otherwise, other than liabilities incurred in
the ordinary course of business that, under GAAP, are not required to be
reflected in the financial statements included in the Disclosure Documents.  As
of their respective dates, the financial statements of the Company included in
the SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission with respect thereto. The financial statements included in the SEC
Documents have been and will be prepared in accordance with GAAP consistently
applied at the times and during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements), and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end adjustments).

 

3.5                                 Capitalization; Debt Schedule.  The
capitalization of the Company as of the Execution Date, including its authorized
capital stock, the number of shares issued and outstanding, the number of shares
issuable and reserved for issuance pursuant to the Company’s stock option plans
and agreements, the number of shares issuable and reserved for issuance pursuant
to securities exercisable for, or convertible into or exchangeable for any
shares of Common Stock, is set forth on Schedule 3.5 hereto.  All issued and
outstanding shares of capital stock of the Company have been validly issued,
fully paid and non-assessable. Except as disclosed on Schedule 3.5 hereto, the
Company owns all of the capital stock of each Subsidiary.  All capital stock of
the Pledged Subsidiaries owned by the Company is validly issued, fully paid and
non-assessable, and no shares of the capital stock of the Company or any of the
Subsidiaries are subject to preemptive rights or any other similar rights of the
shareholders of the Company or any such Subsidiary or any Liens created by or
through the Company or any such Subsidiary.  Except as disclosed on
Schedule 3.5, there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into or exercisable or exchangeable for, any
shares of capital stock of the Company or any of the Subsidiaries, or
arrangements by which the Company or any of the Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of the
Subsidiaries (whether pursuant to anti-dilution, “reset” or other similar
provisions). Schedule 3.5 identifies all Debt of the Company and its
Subsidiaries currently outstanding in excess of $200,000 individually or in the
aggregate as of the Execution Date, and all such Debt scheduled on Schedule 3.5
represents, in the aggregate, not less than 80% of the total Debt of the Company
and its Subsidiaries currently outstanding.

 

3.6                                 Due Authorization; Valid Issuance.  The
Notes are duly authorized and, when issued, sold and delivered in accordance
with the terms hereof, (i) will be duly and validly issued,

 

12

--------------------------------------------------------------------------------


 

free and clear of any Liens and (ii) assuming the accuracy of each Investor’s
representations in this Agreement, will be issued, sold and delivered in
compliance with all applicable Federal and state securities laws.

 

3.7                                 No Conflict.  Neither the Company nor any of
the Pledged Subsidiaries is in violation of any provisions of its Articles of
Incorporation, Bylaws or any other governing document.  Neither the Company nor
any of Pledged Subsidiaries is in violation of or in default (and no event has
occurred which, with notice or lapse of time or both, would constitute a
default) under any provision of any instrument or contract to which it is a
party or by which it or any of its Property is bound, or in violation of any
provision of any Governmental Requirement applicable to the Company or any
Pledged Subsidiary, except for any violation or default that has not had or
would not reasonably be expected to have a Material Adverse Effect.  The
(i) execution, delivery and performance of this Agreement and the other
Transaction Documents and (ii) consummation of the transactions contemplated
hereby and thereby (including without limitation, the issuance of the Notes)
will not result in any violation of any provisions of the Company’s or any
Subsidiary’s Articles of Incorporation, Bylaws or any other governing document
or in a default under any provision of any instrument or contract to which it is
a party or by which it or any of its Property is bound, or in violation of any
provision of any Governmental Requirement applicable to the Company or any
Pledged Subsidiary or be in conflict with or constitute, with or without the
passage of time and giving of notice, either a default under any such provision,
instrument or contract or an event which results in the creation of any Lien
upon any assets of the Company or of any of the Pledged Subsidiaries or the
triggering of any preemptive rights or rights of first refusal or first offer,
or any other rights that would allow or permit the holders of the Company’s
securities to purchase securities of the Company.

 

3.8                                 Financial Condition; Taxes; Litigation.

 

3.8.1  The financial condition of the Company and each Subsidiary is, in all
material respects, as described in the Disclosure Documents, except for changes
in the ordinary course of business and normal year-end adjustments.  Except as
otherwise described on Schedule 3.8.1 hereto or as disclosed in the Disclosure
Documents, as of the date hereof and as of the Closing Date, there has been no
material adverse change to the business, operations, properties, financial
condition, or results of operations of the Company and the Subsidiaries taken as
a whole since the date of the Company’s most recent audited financial statements
contained in the Disclosure Documents.

 

3.8.2  Each of the Company and its Pledged Subsidiaries has prepared in good
faith and duly and timely filed all tax returns required to be filed by it and
such returns are complete and accurate in all material respects and each of the
Company and its Pledged Subsidiaries has paid all taxes required to have been
paid by it, except for taxes which it reasonably disputes in good faith or the
failure of which to pay has not had or would not reasonably be expected to have
a Material Adverse Effect.  Neither the Company nor any Subsidiary has any
material liability with respect to taxes that accrued on or before the date of
the most recent balance sheet of the Company included in the Disclosure
Documents in excess of the amounts accrued with respect thereto that are
reflected on such balance sheet.

 

3.8.3  Except as otherwise described on Schedule 3.8.3 hereto, neither the
Company nor any of the Pledged Subsidiaries is the subject of any pending or, to
the Company’s knowledge,

 

13

--------------------------------------------------------------------------------


 

threatened inquiry, investigation or administrative or legal proceeding by the
Internal Revenue Service, the taxing authorities of any state or local
jurisdiction (other than with respect to taxes which it reasonably disputes in
good faith or the failure of which to pay has not had or would not reasonably be
expected to have a Material Adverse Effect), the Commission, the NASD, any state
securities commission or other Governmental Authority.

 

3.8.4  Except as described on Schedule 3.8.4 hereto, there is no material claim,
litigation or administrative proceeding pending, or, to the Company’s knowledge,
threatened or contemplated, against the Company or any of the Pledged
Subsidiaries, or, to the Company’s knowledge, against any officer, director or
employee of the Company or any such Pledged Subsidiary in connection with such
person’s employment therewith.  Neither the Company nor any of the Pledged
Subsidiaries is a party to or subject to the provisions of, any order, writ,
injunction, judgment or decree of any court or Governmental Authority which has
had or would reasonably be expected to have a Material Adverse Effect.

 

3.9                                 Intellectual Property.  Except as set forth
in Schedule 3.9, no claim is pending or, to the Company’s knowledge, threatened
against the Company or any of the Pledged Subsidiaries nor has the Company or
any of the Pledged Subsidiaries received any written notice or other written
claim from any Person asserting that any of the Company’s or the Pledged
Subsidiaries’ present or contemplated activities infringe or may infringe any
Intellectual Property of such Person, and the Company is not aware of any
infringement by any other Person of any rights of the Company or any of the
Pledged Subsidiaries under any Intellectual Property, except as has not had and
would not reasonably be expected to have a Material Adverse Effect.

 

3.10                           Solicitation; Other Issuances of Securities. 
Neither the Company nor any of the Pledged Subsidiaries or Affiliates, nor any
person acting on its or their behalf, (i) has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Notes, (ii) has, following the
execution of the term sheet relating to the offer and sale of the Notes, engaged
in any discussion with any Person other than Satellite Asset Management, L.P.
(“Satellite”) and solicited or accepted any offers from, or entered into any
direct or indirect agreement or understanding with, any such Person, in
connection with a private financing or securities issuance, or (iii) has,
directly or indirectly, made any offers or sales of any security or the right to
purchase any security, or solicited any offers to buy any security or any such
right, under circumstances that would require registration of the Notes under
the Securities Act.

 

3.11                           Fees.  Except as described on Schedule 3.11
hereto, the Company is not obligated to pay any brokers, finders or financial
advisory fees or commissions to any underwriter, broker, agent or other
representative in connection with the transactions contemplated hereby.  The
Company will indemnify and hold harmless such Investor from and against any
claim by any person or entity alleging that such Investor is obligated to pay
any such compensation, fee, cost or related expenditure in connection with the
transactions contemplated hereby.

 

3.12                           Foreign Corrupt Practices.  Neither the Company,
any of the Pledged Subsidiaries nor, to the knowledge of the Company, any
director, officer, agent, employee or other person acting on behalf of the
Company or any of the Pledged Subsidiaries, has (i) used any corporate funds for

 

14

--------------------------------------------------------------------------------


 

any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity, (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee including,
without limitation, any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment, or (iii) violated any provision of the Foreign Corrupt
Practices Act of 1977, as amended.

 

3.13                           Key Employees.  Each Key Employee is currently
serving in the capacity described in the Disclosure Documents.  The Company has
no knowledge of any fact or circumstance (including without limitation (i) the
terms of any agreement to which such person is a party or any litigation in
which such person is or may become involved and (ii) any illness or medical
condition that could reasonably be expected to result in the disability or
incapacity of such person) that would limit or prevent any such person from
serving in such capacity on a full-time basis in the foreseeable future, or of
any intention on the part of any such person to limit or terminate his or her
employment with the Company.

 

3.14                           Employee Matters.  There is no strike, labor
dispute or union organization activities pending or, to the knowledge of the
Company, threatened between it and its employees.  No employees of the Company
belong to any union or collective bargaining unit.

 

3.15                           Environment.  To the Company’s knowledge, except
as disclosed in the Disclosure Documents, the Company and the Pledged
Subsidiaries have no liabilities under any Environmental Law nor, to the
Company’s knowledge, do any factors exist that are reasonably likely to give
rise to any such liability, affecting any of the properties owned or leased by
the Company or any of the Pledged Subsidiaries that, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any of the Pledged Subsidiaries has violated any
Environmental Law applicable to it now or previously in effect, other than such
violations or infringements that, individually or in the aggregate, have not had
and would not reasonably be expected to have a Material Adverse Effect.

 

3.16                           ERISA.  The Company is in compliance in all
material respects with the presently applicable provisions of ERISA and the
United States Internal Revenue Code of 1986, as amended, with respect to each
Pension Plan except in any such case for any such matters that, individually or
in the aggregate, have not had, and would not reasonably be expected to have, a
Material Adverse Effect.

 

3.17                           Disclosure.  The representations, warranties and
written statements contained in the Disclosure Documents, this Agreement and the
other Transaction Documents and in the certificates, exhibits and schedules
delivered to such Investor by the Company pursuant to this Agreement and the
other Transaction Documents and in connection with such Investor’s due diligence
investigation of the Company and the Pledged Subsidiaries, taken as a whole, do
not contain any untrue statement of a material fact, and do not omit to state a
material fact required to be stated therein or necessary in order to make such
representations, warranties or statements not misleading in light of the
circumstances under which they were made. Except for the terms of this Agreement
and the other Transaction Documents, neither the Company nor any Person acting
on its behalf or at its direction has provided such Investor with material
non-public information.  Following the issuance of the press release in
accordance with Section 4.1(c) hereof, to the Company’s knowledge, such Investor
will not possess any material non-public

 

15

--------------------------------------------------------------------------------


 

information concerning the Company as a result of information provided directly
to such Investor by the Company or its agents or representatives. The Company
acknowledges that each Investor is relying on the representations,
acknowledgments and agreements made by the Company in Section 3 hereof and
elsewhere in this Agreement in making investing, trading and/or other decisions
concerning the Company’s securities.

 

3.18                           Insurance.  The Company and the Pledged
Subsidiaries have insurance in such amounts and covering such losses and risks
as is reasonably sufficient and customary in the businesses in which the Company
and the Pledged Subsidiaries are engaged, except where the failure to maintain
such insurance has not had or would not reasonably be expected to have a
Material Adverse Effect. No notice of cancellation has been received for any of
such policies and the Company and the Pledged Subsidiaries are in compliance in
all material respects with all of the terms and conditions thereof.  The Company
has no reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue to conduct its
business as currently conducted without a significant increase in cost (other
than cost increases generally affecting the market for such insurance).  Without
limiting the generality of the foregoing, the Company maintains director’s and
officer’s insurance in the amount set forth on Schedule 3.18.

 

3.19                           Property.  The Company and the Pledged
Subsidiaries have valid and legal title to all real and personal Property owned
by them, and in the case of the Company and the Subsidiaries, such Property is
owned free and clear of all Liens other than Permitted Liens.  To the Company’s
knowledge, any Property held under lease by the Company or any of the Pledged
Subsidiaries is held by them under valid, subsisting and enforceable leases with
such exceptions as are not material and do not materially interfere with the use
made or proposed to be made of such Property by the Company or any of the
Pledged Subsidiaries.  Schedule 3.19 sets forth all real property owned by the
Company and all mortgages or other liens (other than Permitted Liens specified
in paragraphs (c), (d) and (e) in the definition thereof) encumbering such
Property.

 

3.20                           Regulatory Permits.  The Company and Pledged
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate federal, state or foreign regulatory authorities necessary to
conduct their respective businesses, except where the failure to have any such
authorization or permit would not have a Material Adverse Effect, and neither
the Company nor any such Pledged Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit.

 

3.21                           Exchange Act Registration; Listing.  The
Company’s Common Stock is registered pursuant to Section 12(g) of the Exchange
Act and the Company has taken no action designed to, or which, to the knowledge
of the Company, would reasonably be expected to have the effect of, terminating
the registration of the Common Stock under the Exchange Act.  The Company
currently meets the eligibility requirements for quotation of the Common Stock
on the Nasdaq SmallCap Market, and has not received any notice from the NASD
that it does not currently satisfy such requirements or that such continued
quotation is in any way threatened.

 

3.22                           Investment Company Status. The Company is not,
and immediately after receipt of payment for the Notes issued under this
Agreement will not be, an “investment company” or an entity “controlled” by an
“investment company” within the meaning of the Investment

 

16

--------------------------------------------------------------------------------


 

Company Act of 1940, as amended (the “Investment Company Act”), and shall
conduct its business in a manner so that it will not become subject to the
Investment Company Act.

 

3.23                           Transfer Taxes. No stock transfer or other taxes
(other than income taxes) are required to be paid in connection with the
issuance and sale of any of the Notes, other than such taxes for which the
Company has established appropriate reserves and intends to pay in full on or
before the Closing.

 

3.24                           Sarbanes-Oxley Act; Internal Controls and
Procedures.   The Company is in compliance in all material respects with all
applicable requirements of the Sarbanes-Oxley Act of 2002 and all applicable
rules and regulations promulgated by the Commission thereunder that are
effective as of the date hereof, except for instances of noncompliance that
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.  Except as set forth in the Disclosure Documents, the
Company maintains internal accounting controls, policies and procedures, and
such books and records as are reasonably designed to provide reasonable
assurance that (i) all transactions to which the Company or any of the Pledged
Subsidiaries is a party or by which its properties are bound are effected by a
duly authorized employee or agent of the Company, supervised by and acting
within the scope of the authority granted by the Company’s senior management;
(ii) the recorded accounting of the Company’s consolidated assets is compared
with existing assets at regular intervals; and (iii) all transactions to which
the Company or any of the Pledged Subsidiaries is a party, or by which its
properties are bound, are recorded (and such records maintained) in accordance
with all Governmental Requirements and as may be necessary or appropriate to
ensure that the financial statements of the Company are prepared in accordance
with GAAP, except for instances of noncompliance that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

3.25                           Transactions with Interested Persons.   Except as
set forth in Schedule 3.25, no officer, director or employee of the Company or
any of the Pledged Subsidiaries is or has made any arrangements with the Company
or any of the Pledged Subsidiaries to become a party to any transaction with the
Company or any of the Pledged Subsidiaries (other than for services as
employees, consultants, officers and directors), that could reasonably be
considered material to the Company, including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.

 

3.26                           Customers and Suppliers.  The relationships of
the Company and the Pledged Subsidiaries with the material customers and
suppliers of the Company and the Pledged Subsidiaries, taken as a whole, are
maintained on commercially reasonable terms.  To the Company’s knowledge, no
customer or supplier of the Company or any of the Pledged Subsidiaries has any
plan or intention to terminate any agreement with the Company or such Pledged
Subsidiary, which termination would reasonably be expected to have a Material
Adverse Effect.

 

3.27                           No Other Agreements.  The Company has not,
directly or indirectly, entered into any agreement with or granted any right to
any Investor relating to the terms or conditions of the

 

17

--------------------------------------------------------------------------------


 

transactions contemplated by the Transaction Documents, except as expressly set
forth in the Transaction Documents.

 

4.                                       COVENANTS OF THE COMPANY AND EACH
INVESTOR.

 

4.1                                 The Company agrees with each Investor that
the Company will:

 

(a)                                  file a Form D with the Commission with
respect to the Notes issued at the Closing as and when required by Regulation D
and provide a copy thereof to such Investor promptly after such filing at such
Investor’s request;

 

(b)                                 take such action as the Company reasonably
determines upon the advice of counsel is necessary to qualify the Notes for sale
under applicable state or “blue-sky” laws or obtain an exemption therefrom, and
shall promptly provide evidence of any such action to such Investor at such
Investor’s request;

 

(c)                                  (i) on or prior to 8:30 a.m. (eastern time)
on the Business Day immediately following the Execution Date, issue a press
release disclosing the material terms of this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby, and
(ii) on or prior to 5:00 p.m. (eastern time) on the Business Day immediately
following the Execution Date, file with the Commission a Current Report on
Form 8-K disclosing the material terms of this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby,
including as exhibits this Agreement and the other Transaction Documents, and
provide each Investor with a receipt that such report has been accepted for
filing by the Commission; provided, however, that each Investor shall have a
reasonable opportunity to review and comment on any such press release or
Form 8-K prior to the issuance or filing thereof.  Thereafter, the Company shall
timely file any filings and notices required by the Commission or applicable law
with respect to the transactions contemplated hereby.

 

4.2                                 Existence and Compliance.  The Company
agrees that it will, during the period beginning on the Execution Date and
ending on the Termination Date:

 

(a)                                  maintain its and each of its Subsidiaries’
corporate existence in good standing;

 

(b)                                 pay or discharge before becoming delinquent
(i) all taxes, levies, assessments and governmental charges imposed on it or its
income or profits or any of its Property and (ii) all lawful claims for labor,
material and supplies, which, if unpaid, might become a Lien upon any of its
Property, except where the failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; provided,
however, that the Company shall not be required to pay or discharge any tax,
levy, assessment or governmental charge, or claim for labor, material or
supplies, whose amount, applicability or validity is being contested in good
faith by appropriate proceedings being diligently pursued and for which adequate
reserves have been established under GAAP;

 

(c)                                  comply with all Governmental Requirements
applicable to the operation of its business, except for instances of
noncompliance that would not reasonably be

 

18

--------------------------------------------------------------------------------


 

expected to have, individually or in the aggregate, a Material Adverse Effect;
provided, however, that the Company shall not be required to comply with any
Governmental Requirements, the applicability or validity of which is being
contested in good faith by appropriate proceedings being diligently pursued and
for which adequate reserves have been established under GAAP;

 

(d)                                 comply with all agreements, documents and
instruments binding on it or affecting its Properties or business, including,
without limitation, all Material Contracts, except for instances of
noncompliance that would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect;

 

(e)                                  timely file with the Commission all reports
required to be filed pursuant to the Exchange Act and refrain from terminating
its status as an issuer required by the Exchange Act to file reports thereunder
even if the Exchange Act or the rules or regulations thereunder would permit
such termination;

 

(f)                                    use commercially reasonable efforts to
maintain adequate insurance coverage (including director and officer insurance)
for the Company and each Subsidiary.

 

4.3                                 Use of Proceeds.  The Company shall use the
proceeds from the sale of the Notes as follows: (i) concurrently with the
Closing, the Company shall redeem in full all unpaid principal and accrued
interest on the Senior Unsecured Notes held by Satellite Strategic Finance
Associates, LLC and Satellite Strategic Finance Partners, Ltd. (the aggregate
amount of which is approximately $5,500,000 as of the Execution Date (the
“Existing Notes”)); and (ii) the remaining proceeds shall be used for general
corporate purposes.  The Company shall, no later than one Business Day after the
Closing, deliver evidence reasonably satisfactory to the Investor that all of
the Existing Notes have been repaid in full.

 

4.4                                 Limitation on Debt and Liens. During the
period beginning on the Execution Date and ending on the Termination Date, the
Company shall refrain, and shall ensure that each of its Subsidiaries refrains,
(a) from incurring any Debt (including without limitation by issuing any Debt
securities) or increasing the amount of any existing line of credit or other
Debt facility beyond the amount outstanding on the date hereof, other than
Permitted Debt, and (b) from granting, establishing or maintaining any Lien on
any of its assets, including without limitation any pledge of securities owned
or held by it (including without limitation any securities issued by any such
Subsidiary), other than Permitted Liens.

 

4.5                                 Restricted Payments.  During the period
beginning on the Execution Date and ending on the Termination Date, the Company
will not, nor will it permit any Subsidiary of the Company to, make any
Restricted Payments, except that:

 

(a)                                  the Company shall redeem the Existing Notes
in accordance with Section 4.3 of this Agreement.

 

(b)                                 the Company and the Subsidiaries may make
scheduled payments of principal and interest accrued on any Permitted Debt; and

 

19

--------------------------------------------------------------------------------


 

(c)                                  Subsidiaries of the Company may make
Restricted Payments to the Company;

 

provided, however, that no Restricted Payments may be made pursuant to
clause (b) or (c) above if a Mandatory Redemption Event (or an event or
circumstance that with the giving of notice or lapse of time would constitute a
Mandatory Redemption Event) exists at the time of such Restricted Payment or
would result therefrom.

 

4.6                                 Mergers and Consolidations.  During the
period beginning on the Execution Date and ending on the Termination Date, the
Company will not, and will not permit any Subsidiary of the Company to, without
the prior written consent of Investors holding at least a majority in principal
amount of the Notes then outstanding (which consent will not be unreasonably
withheld), merge with or consolidate into, any Person, except that (i) any of
the Company’s wholly owned subsidiaries may merge with, consolidate into the
Company or another of the Company’s wholly owned subsidiaries, (ii) the Company
or any Subsidiary may effect a merger solely for the purpose of changing its
jurisdiction of incorporation, and (iii) the Company or any Subsidiary may
effect an event permitted by Section 4.7, provided that such event does not
result in a change of control of the Company or such Subsidiary, and the Company
or such Subsidiary, as the case may be, is the surviving entity .

 

4.7                                 Acquisitions and Investments.  During the
period beginning on the Execution Date and ending on the Termination Date, the
Company will not, nor will it permit any Subsidiary of the Company to, purchase
or otherwise acquire the capital stock or other equity interests in or assets
(constituting a business unit) of, any Person or agree to do so, unless (a) the
business or entity to be acquired has had net positive cash flow from operations
(determined in accordance with GAAP after deducting the amount of capital
expenditures) during the twelve-month period immediately preceding such
acquisition and (b) the Company in good faith believes that the acquired
business or entity will continue to generate such positive cash flow during the
twelve-month period immediately following such acquisition.

 

4.8                                 [Intentionally Omitted]

 

4.9                                 Transactions with Affiliates. During the
period beginning on the Execution Date and ending on the Termination Date, the
Company agrees that any transaction or arrangement between the Company or any of
the Pledged Subsidiaries and any Affiliate or employee of the Company shall be
effected on an arms’ length basis and shall be approved by the Board of
Directors, including a majority of the Company’s directors not having an
interest in such transaction.

 

4.10                           Disposition of Assets. During the period
beginning on the Execution Date and ending on the Termination Date, the Company
shall not, nor will it permit any Subsidiary to, contribute, sell or otherwise
transfer any of its material Properties to any of its direct or indirect
subsidiaries, including, without limitation, the Pledged Subsidiaries,
Non-Material Subsidiaries and any newly created subsidiaries of the Company.

 

20

--------------------------------------------------------------------------------


 

4.11                           Use of Investor Name.  Except as may be required
by applicable law and/or this Agreement, the Company shall not use, directly or
indirectly, any Investor’s name or the name of any of its Affiliates in any
advertisement, announcement, press release or other similar communication unless
it has received the prior written consent of such Investor or its Affiliate, as
the case may be, for the specific use contemplated or as otherwise required by
applicable law or regulation.

 

4.12                           Limitations on Disposition.  No Investor shall
sell, transfer, assign or dispose of any Notes, unless:

 

(a)                                  there is then in effect an effective
registration statement under the Securities Act covering such proposed
disposition and such disposition is made in accordance with such registration
statement; or

 

(b)                                 such Investor has notified the Company in
writing of any such disposition and furnished the Company with an opinion of
counsel, reasonably satisfactory to the Company, that such disposition will not
require registration of such Notes under the Securities Act; provided, however,
that no such opinion of counsel will be required (A) if the sale, transfer or
assignment is made to an Affiliate of such Investor in compliance with
applicable securities laws, provided that such Affiliate provides the Company
with customary accredited investor and investment representations and agrees to
be bound by the terms and conditions of this Agreement, (B) if the sale,
transfer or assignment is made pursuant to Rule 144 and such Investor provides
the Company with customary representations and/or other evidence reasonably
satisfactory to the Company that the proposed transaction satisfies the
requirements of Rule 144, or (C) in connection with a bona fide pledge or
hypothecation of any Notes under a margin arrangement with a broker-dealer or
other financial institution or the sale of any such Notes by such broker-dealer
or other financial institution following such Investor’s default under such
margin arrangement.

 

4.13                           Disclosure of Information. The Company agrees
that it will not at any time following the Execution Date disclose material
non-public information to any Investor without first obtaining such Investor’s
written consent to such disclosure.

 

4.14                           Indemnification of Investors.   The Company will
indemnify and hold each Investor and its directors, managers, officers,
shareholders, members, partners, employees and agents (each, an “Investor
Party”) harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Investor Party may suffer or incur as a result of or
relating to (a) any breach of any of the representations, warranties, covenants
or agreements made by the Company in this Agreement or in the other Transaction
Documents or (b) any action instituted against an Investor, or any of them or
their respective Affiliates, by any shareholder of the Company who is not an
Affiliate of such Investor, with respect to any of the transactions contemplated
by the Transaction Documents (unless such action is based upon a breach of such
Investor’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Investor may have with any
such shareholder or any violations by such Investor of state or federal
securities laws or any conduct by such Investor which constitutes fraud, gross
negligence, willful misconduct or malfeasance).  If any action shall be brought
against

 

21

--------------------------------------------------------------------------------


 

any Investor Party in respect of which indemnity may be sought pursuant to this
Agreement, such Investor Party shall promptly notify the Company in writing, and
the Company shall have the right to assume the defense thereof with counsel of
its own choosing and to control any settlement of the claim; provided, however,
that the Company will not settle any claim unless it first obtains the consent
of the relevant Investor Parties, which consent shall not be unreasonably
withheld if such settlement (i) does not require the Investor Parties to make
any payment that is not indemnified under this Agreement, (ii) does not impose
any non-financial obligations on the Investor Parties and (iii) does not require
an acknowledgment of wrongdoing on the part of the Investor Parties.  Any
Investor Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Investor Party except to the extent that
(i) the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time following
such Investor Party’s written request that it do so, to assume such defense and
to employ counsel or (iii) in such action there is, in the reasonable opinion of
such separate counsel, a material conflict on any material issue between the
position of the Company and the position of such Investor Party.  The Company
will not be liable to any Investor Party under this Agreement (i) for any
settlement by an Investor Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed (it being agreed
that it shall not be unreasonable for the Company to withhold or delay such
consent if the Company (x) has acknowledged in writing its obligation to
indemnify such Investor Party with respect to such matter, (y) the Company has
assumed and is actively and in good faith pursuing the defense of such matter as
herein provided, and (z) provided to such Investor Party reasonably acceptable
evidence that the Company is able to comply with its indemnification obligations
hereunder); or (ii) to the extent, but only to the extent that a loss, claim,
damage or liability is attributable to such Investor Party’s wrongful actions or
omissions, or gross negligence or to such Investor Party’s breach of any of the
representations, warranties, covenants or agreements made by such Investor in
this Agreement or in the other Transaction Documents.

 

5.                                       CONDITIONS TO CLOSING.

 

5.1                                 Conditions to Investors’ Obligations at the
Closing.  Each Investor’s obligations to effect the  Closing, including, without
limitation, its obligation to purchase a Note at the Closing, are conditioned
upon the fulfillment (or waiver by such Investor in its sole and absolute
discretion) of each of the following events as of the Closing Date:

 

5.1.1                                                the representations and
warranties of the Company set forth in this Agreement and in the other
Transaction Documents shall be true and correct in all material respects as of
such date as if made on such date (except that to the extent that any such
representation or warranty relates to a particular date, such representation or
warranty shall be true and correct in all material respects as of that
particular date);

 

5.1.2                                                the Company shall have
complied with or performed in all material respects all of the agreements,
obligations and conditions set forth in this Agreement and in the other
Transaction Documents that are

 

22

--------------------------------------------------------------------------------


 

required to be complied with or performed by the Company on or before the
Closing;

 

5.1.3                                                the Closing Date shall
occur on a date that is not later than December 29, 2005;

 

5.1.4                                                the Company shall have
delivered to such Investor a certificate, signed by the Chief Executive Officer
and Chief Financial Officer of the Company, certifying that the conditions
specified in subparagraphs 5.1.1, 5.1.2, 5.1.9 and 5.1.10 of this Section 5.1
have been fulfilled as of the Closing, it being understood that such Investor
may rely on such certificate as though it were a representation and warranty of
the Company made herein;

 

5.1.5                                                the Company shall have
delivered to such Investor an opinion or opinions of counsel for the Company,
dated as of the Closing Date, that is in form and substance reasonably
acceptable to such Investor (including perfection opinions with respect to the
security interests granted under the Security Documents);

 

5.1.6                                                the Company shall have
delivered to such Investor the duly executed Note being purchased by such
Investor at the Closing;

 

5.1.7                                                the Company shall have
executed and delivered to such Investor all of the Transaction Documents;

 

5.1.8                                                the Company shall have
delivered to such Investor a certificate, signed by the Secretary or an
Assistant Secretary of the Company, attaching (i) the Certificate of
Incorporation, By-Laws or similar governing documents of the Company, and
(ii) resolutions passed by the Board of Directors, authorizing the transactions
contemplated hereby and by the other Transaction Documents, and certifying that
such documents are true and complete copies of the originals and that such
resolutions have not been amended or superseded, it being understood that such
Investor may rely on such certificate as a representation and warranty of the
Company made herein;

 

5.1.9                                                there shall have occurred
no material adverse change in the Company’s consolidated business or financial
condition since the date of the Company’s most recent financial statements
contained in the Disclosure Documents; and

 

5.1.10                                          there shall be no injunction,
restraining order or decree of any nature of any court or Government Authority
of competent jurisdiction that is in effect that restrains or prohibits the

 

23

--------------------------------------------------------------------------------


 

consummation of the transactions contemplated hereby or by the other Transaction
Documents.

 

5.2                                 Conditions to Company’s Obligations at the
Closing.  The Company’s obligations to effect the Closing with each Investor are
conditioned upon the fulfillment (or waiver by the Company in its sole and
absolute discretion) of each of the following events as of the Closing Date:

 

5.2.1                                                the representations and
warranties of such Investor set forth in this Agreement and in the other
Transaction Documents shall be true and correct in all material respects as of
such date as if made on such date (except that, to the extent that any such
representation or warranty relates to a particular date, such representation or
warranty shall be true and correct in all material respects as of that
particular date);

 

5.2.2                                                such Investor shall have
complied with or performed all of the agreements, obligations and conditions set
forth in this Agreement and in the other Transaction Documents that are required
to be complied with or performed by such Investor on or before the Closing;

 

5.2.3                                                there shall be no
injunction, restraining order or decree of any nature of any court or Government
Authority of competent jurisdiction that is in effect that restrains or
prohibits the consummation of the transactions contemplated hereby or by the
other Transaction Documents;

 

5.2.4                                                such Investor shall have
executed each Transaction Document to which it is a party and shall have
delivered the same to the Company; and

 

5.2.5                                                such Investor shall have
tendered to the Company the Purchase Price for the Note being purchased by it at
the Closing by wire transfer of immediately available funds.

 

24

--------------------------------------------------------------------------------


 

6.                                       MISCELLANEOUS.

 

6.1                                 Survival; Severability.  The
representations, warranties and covenants made by the parties herein and in the
other Transaction Documents shall survive the Closing notwithstanding any due
diligence investigation made by or on behalf of the party seeking to rely
thereon; provided, however, that the representations and warranties made by the
parties herein and in the other Transaction Documents shall survive only until
the Termination Date. In the event that any provision of this Agreement becomes
or is declared by a court of competent jurisdiction to be illegal, unenforceable
or void, this Agreement shall continue in full force and effect without said
provision; provided that in such case the parties shall negotiate in good faith
to replace such provision with a new provision which is not illegal,
unenforceable or void, as long as such new provision does not materially change
the economic benefits of this Agreement to the parties.

 

6.2                                 Successors and Assigns.  The terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and permitted assigns of the parties.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. After the Closing,
each Investor may assign its rights and obligations hereunder, in connection
with any private sale or transfer of the Notes in accordance with the terms
hereof, as long as (i) such transfer does not result in more than five holders
of the Notes (provided that all holders of the Notes that are funds managed and
controlled by Satellite shall be deemed to count as one holder for purposes of
this sentence), and (ii)  the transferee executes an acknowledgment agreeing to
be bound by the applicable provisions of this Agreement, in which case the term
“Investor” shall be deemed to refer to such transferee as though such transferee
were an original signatory hereto. The Company may not assign its rights or
obligations under this Agreement.

 

 6.3                              No Reliance.  Each party acknowledges that
(i) it has such knowledge in business and financial matters as to be fully
capable of evaluating this Agreement, the other Transaction Documents and the
transactions contemplated hereby and thereby, (ii) it is not relying on any
advice or representation of any other party in connection with entering into
this Agreement, the other Transaction Documents or such transactions (other than
the representations made in this Agreement or the other Transaction Documents),
(iii) it has not received from any other party any assurance or guarantee as to
the merits (whether legal, regulatory, tax, financial or otherwise) of entering
into this Agreement or the other Transaction Documents or the performance of its
obligations hereunder and thereunder, and (iv) it has consulted with its own
legal, regulatory, tax, business, investment, financial and accounting advisors
to the extent that it has deemed necessary, and has entered into this Agreement
and the other Transaction Documents based on its own independent judgment and on
the advice of its advisors as it has deemed necessary, and not on any view
(whether written or oral) expressed by any other party.

 

6.4                                 [Intentionally Omitted]

 

6.5                                 Injunctive Relief.  Each Investor, on the
one hand, and the Company, on the other hand, each acknowledges and agrees that
a breach by it of its obligations hereunder will cause

 

25

--------------------------------------------------------------------------------


 

irreparable harm to the non-breaching party and that the remedy or remedies at
law for any such breach will be inadequate and agrees, in the event of any such
breach, in addition to all other available remedies, the non-breaching party
shall be entitled to an injunction restraining any breach and requiring
immediate and specific performance of such obligations without the necessity of
showing economic loss.

 

6.6                                 Governing Law; Jurisdiction.  This Agreement
shall be governed by and construed under the laws of the State of New York
applicable to contracts made and to be performed entirely within the State of
New York.  Each party hereby irrevocably submits to the non-exclusive
jurisdiction of the state and federal courts sitting in the City and County of
New York, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address in effect for notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof.  Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law.

 

6.7                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument.  This Agreement may be executed and delivered by facsimile
transmission.

 

6.8                                 Headings.  The headings used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

6.9                                 Notices.  Any notice, demand or request
required or permitted to be given by the Company or the Investors pursuant to
the terms of this Agreement shall be in writing and shall be deemed delivered
(i) when delivered personally or by verifiable facsimile transmission, unless
such delivery is made on a day that is not a Business Day, in which case such
delivery will be deemed to be made on the next succeeding Business Day and
(ii) on the next Business Day after timely delivery to an overnight courier,
addressed as follows:

 

If to the Company:

 

Applied Digital Solutions, Inc.

1690 S. Congress Avenue, Suite 200
Delray Beach, FL 33445

Attn: Scott R. Silverman

Tel: 561-805-8000

Fax:561-805-0002

 

26

--------------------------------------------------------------------------------


 

with a copy to:

 

Holland & Knight LLP

701 Brickell Avenue, Suite 3000

Miami, FL  33131

Attn: Harvey A. Goldman, Esq.

Tel:  305-374-8500

Fax: 305-789-7799

 

and if to any Investor, to such address for such Investor as shall appear on the
signature page hereof executed by such Investor, or as shall be designated by
such Investor in writing to the Company in accordance with this Section 6.9.

 

6.10                           Expenses.  The Company and each Investor shall
pay all costs and expenses that it incurs in connection with the negotiation,
execution, delivery and performance of this Agreement or the other Transaction
Documents, provided, however, that the Company shall, at the Closing, pay
Satellite $60,000 for out-of-pocket expenses (including without limitation the
reasonable legal fees and expenses of Mazzeo Song LLP) incurred or to be
incurred by Satellite in connection with its due diligence investigation of the
Company and the negotiation, preparation, execution, delivery and performance of
this Agreement and the other Transaction Documents. At the Closing, such
expenses may be netted out of the Purchase Price payable by any Investor managed
by Satellite or one of its Affiliates.

 

6.11                           Entire Agreement; Amendments.  This Agreement and
the other Transaction Documents constitute the entire agreement between the
parties with regard to the subject matter hereof and thereof, superseding all
prior agreements or understandings, whether written or oral, between or among
the parties.  Except as expressly provided herein, neither this Agreement nor
any term hereof may be amended or waived except pursuant to a written instrument
executed by the Company and the holders of at least two-thirds (2/3) of the
unpaid principal of the Notes then outstanding.  Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

[Signature Pages to Follow]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Note Purchase Agreement
as of the date first-above written.

 

 

APPLIED DIGITAL SOLUTIONS, INC.

 

 

 

 

By:

/s/ Evan C. McKeown

 

 

Name: Evan C. McKeown

 

Title: Senior Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Note Purchase Agreement
as of the date first-above written.

 

 

SATELLITE SENIOR INCOME FUND, LLC

 

 

 

 

By:

Satellite Asset Management, L.P., its Manager

 

 

 

 

 

 

 

 

By:

/s/ Simon Raykher

 

 

 

 

Name: Simon Raykher

 

 

 

Title: General Counsel

 

 

 

 

ADDRESS:

 

 

 

 

 

c/o Satellite Asset Management, L.P.

 

 

623 Fifth Avenue, 20th Floor

 

 

New York, New York 10022

 

 

Tel:

212-209-2000

 

 

Fax:

212-209-2021

 

 

 

Principal Amount of Note to be Purchased: $12,000,000.00

 

--------------------------------------------------------------------------------

 